Citation Nr: 1230292	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to increases in the "staged" (20 percent prior to September 28, 2011, and 40 percent from that date) ratings assigned for lumbosacral strain with radiculopathy.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran served who served on active duty from January 1967 to October 1970.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's service-connected low back disability.  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In August 2011 the case was remanded by the Board for additional development.  A June 2012 rating decision increased the rating for the low back disability to 40 percent, effective September 28, 2011.  As the Veteran has not expressed satisfaction with "staged" ratings (and as the 40 % rating now assigned is less than the maximum under the schedular criteria) the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" of the rating are for consideration.


FINDING OF FACT

By August 30, 2011 the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim; a year has lapsed since that request, and he has not responded. 


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim for increases in the "staged" ratings assigned for lumbosacral strain with radiculopathy, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim on appeal.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an October 2008 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Specifically, the October 2008 letter provided notice of what was needed to substantiate an increased rating claim, the criteria for rating the back disability at issue, and of what evidence VA was responsible for obtaining and what evidence he was responsible for providing.  A January 2009 statement of the case (SOC) and March 2009 and June 2012 supplemental SOCs readjudicated the matter after the appellant and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The RO arranged for a November 2007 VA examination and, pursuant to the request in the August 2011 remand, a September 2011 VA examination to assess the severity of the Veteran's back disability.  As is discussed in greater detail below, pertinent (indeed critical) evidence (complete records of private treatment during the evaluation period) remains outstanding.  However, such evidence cannot be secured without the Veteran's cooperation-which he has declined to provide  VA's duty to assist is met.   

Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file at present does not contain any evidence or information pertinent to the matter at hand.)  

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

The instant claim for increase was received in August 2007; consequently, the evaluation period for consideration begins in August 2006.  At the Travel Board hearing the Veteran's sworn testimony was to the effect that all of his treatment for his back disability was being provided by private providers (with the most recent private evaluation for back disability being in January 2009).  While the Veteran has provided certain select records of his private treatment, the private records associated with the record available for appellate review are clearly incomplete.  [For example, records of the evaluation(s) which resulted in referral for diagnostic studies on July 17, 2007 and records of the January 2009 private evaluation the Veteran reported at the Travel Board hearing are not associated with his claims file.]   Because complete records of all treatment provided for a disability during an evaluation period are pertinent (and often critical) evidence in a claim for an increased rating for such disability, the August 2011 Board remand requested that the RO ask the Veteran to identify all provides of his back treatment and to provide authorizations for VA to obtain complete records from the identified providers.     

In a letter issued August 30, 2011 the Appeals Management Center (AMC) asked the Veteran to "submit the names, addresses, and approximate dates of all private treatment [he] may have received" [for his back disability], and to complete and return the enclosed VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure any such private records.  The information sought was deemed critical to determining the proper rating to be assigned for the service connected back disability.  The August 2011 letter was mailed to the Veteran's current address and was not returned as undelivered.  He did not respond.  A year has passed since the August 2011 request.  [Significantly, the record reflects that the Veteran has responded to other correspondence mailed to the same address, suggesting that he is not incapable of responding to the August 2011 request.] 

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to his claim for an increased rating for his back disability.  Hence, the Board is presented with a less than complete disability picture of the back disability, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous; it mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, while the Veteran was made aware (by the August 2011 remand) that his claim would be considered abandoned if he did not provide the identifying information and releases sought for the private clinical records in question, the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, No. 10-1226 (U.S. Vet. App. June 19, 2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim for service connection for increases in the "staged" ratings assigned for lumbosacral strain with radiculopathy is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking increases in the "staged" (20 percent prior to September 28, 2011, and 40 percent from that date) ratings assigned for lumbosacral strain with radiculopathy is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


